DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Objections
Claims 1 through 8 are objected to because of the following informalities:  
 Claim 1 recites “the checking the characteristic value” in line 8. The phrase is missing a preposition, “the checking of the characteristic value”.
 Claim 1 recites “the checking the characteristic value” in line 19.  The phrase is missing a preposition, “the checking of the characteristic value”.
 Claim 2 recites “the supplying the inert gas” in line 7.  The phrase is missing a preposition, “the supplying of the inert gas”.
 Claim 2 recites “the calculating the characteristic value” in line 8.  The phrase is missing a preposition, “the calculating of the characteristic value”.
 Claim 3 recites “the checking the characteristic value” in line 2.  The phrase is missing a preposition, “the checking of the characteristic value”.
 Claim 4 recites “the checking the characteristic value” in line 2.  The phrase is missing a preposition, “the checking of the characteristic value”.
Claim 6 recites “the checking the characteristic value” in line 17.  The phrase is missing a preposition, “the checking of the characteristic value”.
Claim 7 recites “the checking the characteristic value” in line 2.  The phrase is missing a preposition, “the checking of the characteristic value”.
 Appropriate correction is required.  
Allowable Subject Matter
Claims 1 through 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach:
 A method of manufacturing a semiconductor device, comprising: executing a process recipe for processing a substrate by supplying a process gas into a process furnace; and checking a characteristic value of a supply valve installed at a process gas supply line for supplying the process gas into the process furnace, wherein the checking the characteristic value of the supply valve comprises: supplying an inert gas into the process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is opened; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating the characteristic value of the supply valve based on the detected pressure value, and wherein the checking the characteristic value of the supply valve is executed after maintenance operation of a heater that heats the supply valve has been performed.  
A method of manufacturing a semiconductor device, comprising: executing a process recipe for processing a substrate by supplying a process gas into a process furnace; and checking a characteristic value of a supply valve installed at a process gas supply line for supplying the process gas into the process furnace, wherein the checking the characteristic value of the supply valve comprises: supplying an inert gas into the 
 A method of manufacturing a semiconductor device, comprising: executing a process recipe for processing a substrate by supplying a process gas into a process furnace; and checking a characteristic value of a supply valve installed at a process gas supply line for supplying the process gas into the process furnace, wherein the checking the characteristic value of the supply valve comprises: supplying an inert gas into the process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is opened; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and 
calculating the characteristic value of the supply valve based on the detected pressure value, and wherein the correction recipe checking the characteristic value of the supply valve includes heating the inert gas by a heater provided at the supply valve. 
 A method of managing parts, comprising: supplying an inert gas into a process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of a process furnace and adjusts an internal pressure of the process furnace is opened, the process gas supply line being provided with a supply valve for supplying a process gas into the process furnace; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating a characteristic value of the supply valve based on the detected pressure value, 
wherein the method is executed after maintenance operation of a heater that heats the supply valve has been performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 This application is in condition for allowance except for the following formal matters: 
The claims omit necessary prepositions, see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/           Examiner, Art Unit 2817                                                                                                                                                                                             
/BRADLEY SMITH/           Primary Examiner, Art Unit 2817